DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ortiz Egea et al. (US 10,785,422).
Regarding claim 1, Ortiz Egea et al. discloses a face recognition module comprising: 
a near infrared flash configured to flash near infrared light (“In some implementations, the spectral illuminators may emit light in other sub-bands, such as hyper-red, near IR, or IR” at col. 3, line 67); 
a master near infrared camera for capturing a NIR image (“FIGS. 1A-1C shows aspects of an example camera 100. The term `camera` refers herein to any imaging component having at least one optical aperture and sensor array configured to image a 
an artificial intelligence NIR image model configured to process the NIR image to generate NIR features (“In some implementations, face recognition machine 300 optionally may be configured to process the different pixel parameter values of the test depth+multi-spectral image separately on a channel-by-channel basis. As shown in FIG. 4, face recognition machine 300 may use a plurality of models including channel-specific models 404 to determine the confidence value 302 that indicates the likelihood that the test depth+multi-spectral image 132 includes a face” at col. 10, line 59, for the imaged NIR light); 
an artificial intelligence original image model configured to process a 2 dimensional second camera image to generate face features or color features (the image data corresponding to a different channel will be analyzed according to its features); and 
an artificial intelligence fusion model configured to generate 3 dimensional face features, a depth map and an object's 3 dimensional model according to the NIR features, the face features, and the color features (“The plurality of channel-specific models 404 may process the different types of pixel parameter values in a similar manner as described above. For example, 2D visual features and spectral features may be identified by the different channel-specific models that processes the spectral values (e.g., SV1-SV6), and 3D visual features and textures may be identified by the channel-specific model that processes the depth values” at col. 11, line 36; “Face recognition machine 300 optionally may be configured to output locations on the test depth+multi-
Regarding claim 3, Ortiz Egea et al. discloses a module further comprising a second camera for capturing the 2 dimensional second camera image (“The camera is configured to acquire both depth images and a plurality of spectral light images in different spectral light sub-bands on the same sensor array” at col. 1, line 61; the sensor array uses different portions to acquire the different image data, where each portion acts as a camera to acquire the image data in the particular sub-band).
Regarding claim 4, Ortiz Egea et al. discloses a module wherein the second camera image comprises an NIR image or a red, green, blue color image (“Such operation allows for the same sensor array to be used to measure active light across a broad spectrum including ultraviolet, visible, NIR, and IR light” at col. 2, line 38).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ortiz Egea et al. and Gao (US 2008/0212849).
Ortiz Egea et al. discloses the elements of claim 1 as described above.
Ortiz Egea et al. does not explicitly disclose that the near infrared flash is an NIR 940 laser flash, NIR 850 laser flash, NIR 940 LED flash or NIR 850 LED flash.
Gao teaches a system in the same field of endeavor of face recognition, wherein the near infrared flash is an NIR 940 laser flash, NIR 850 laser flash, NIR 940 LED flash or NIR 850 LED flash (“In FIG. 4 and FIG. 4a, the active lights 421 are NIR lights. Generally, active NIR lights in the present invention can include constant NIR lights, flash NIR lights, and/or a combination of them” at paragraph 0110, line 1; “when the infrared lights are 850 nm LEDs” at paragraph 0115, line 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the LED flash as taught by Gao as the NIR light source for Ortiz Egea et al. to provide the NIR illumination sufficient for face recognition.

Claims 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ortiz Egea et al. and Stec et al. (US 2019/0364229).
Regarding claim 5, Ortiz Egea et al. discloses a face recognition method comprising: 
a master near infrared camera of the face recognition module capturing a NIR image (“FIGS. 1A-1C shows aspects of an example camera 100. The term `camera` refers herein to any imaging component having at least one optical aperture and sensor 
an artificial intelligence NIR image model of the face recognition module processing the NIR image to generate NIR features according to pre-loaded NIR patterns (“In some implementations, face recognition machine 300 optionally may be configured to process the different pixel parameter values of the test depth+multi-spectral image separately on a channel-by-channel basis. As shown in FIG. 4, face recognition machine 300 may use a plurality of models including channel-specific models 404 to determine the confidence value 302 that indicates the likelihood that the test depth+multi-spectral image 132 includes a face” at col. 10, line 59, for the imaged NIR light; “For example, face recognition machine 300 may be trained via supervised training on labeled training data comprising a set of depth+multi-spectral images having a same structure as the test depth+multi-spectral image 132. The set of training data may be labeled with labels indicating whether or not a face is present in such images. In some implementations, the labels may indicate the location of any face(s) present within such images” at col. 10, line 66); 
an artificial intelligence original image model of the face recognition module processing a 2 dimensional second camera image to generate face features or color features according to pre-loaded face patterns and color patterns (the image data corresponding to a different channel will be analyzed according to its features); and 
an artificial intelligence fusion model of the face recognition module generating 3 dimensional face features, a depth map and an object's 3 dimensional model according to the NIR features, the face features, the color features and pre-loaded 3 dimensional 
Ortiz Egea et al. does not explicitly disclose adjusting an exposure of a face recognition module.
Stec et al. teaches a face recognition method, comprising:
adjusting an exposure of a face recognition module (“In particular, when the face tracked for pulse monitoring is near to the system 10 (such as in the case where the face belongs to a vehicle driver or an occupant beside the driver), one or a combination of the following adjustments is performed: [0064] decrease the intensity of the LED-emitted NIR light 103, [0065] decrease the gain of the sub-pixels I8; [0066] decrease the integration (exposure) time” at paragraphs 0063-0066).

Regarding claim 6, Ortiz Egea et al. discloses a method further comprising a second camera for capturing the 2 dimensional second camera image (“The camera is configured to acquire both depth images and a plurality of spectral light images in different spectral light sub-bands on the same sensor array” at col. 1, line 61; the sensor array uses different portions to acquire the different image data, where each portion acts as a camera to acquire the image data in the particular sub-band).
Regarding claim 7, Ortiz Egea et al. discloses a method wherein the second camera image comprises an NIR image or a red, green, blue color image (“Such operation allows for the same sensor array to be used to measure active light across a broad spectrum including ultraviolet, visible, NIR, and IR light” at col. 2, line 38).
Regarding claim 8, Ortiz Egea et al. discloses a method further comprising: 
the artificial intelligence NIR image model pre-loading the NIR patterns (“For example, face recognition machine 300 may be trained via supervised training on labeled training data comprising a set of depth+multi-spectral images having a same structure as the test depth+multi-spectral image 132. The set of training data may be labeled with labels indicating whether or not a face is present in such images. In some implementations, the labels may indicate the location of any face(s) present within such images” at col. 10, line 66); 

the artificial intelligence fusion model pre-loading the 3 dimensional feature patterns (the resulting fusion of the training is loaded such that the system may recognize subsequent faces).
Regarding claim 9, Stec et al. discloses a method wherein adjusting the exposure of the face recognition module comprises: 
controlling flash intensity of an infrared light emitting diode flash (“decrease the intensity of the LED-emitted NIR light 103” at paragraph 0064), controlling a flash duration of the infrared LED flash, controlling an aperture of the master near infrared camera, controlling an aperture of the second camera and/or controlling automatic gain control of the face recognition module (“decrease the gain of the sub-pixels I8” at paragraph 0065).
Regarding claim 10, Ortiz Egea et al. discloses a method further comprising the artificial intelligence fusion model performing artificial intelligence face detection, artificial intelligence landmark generation, artificial intelligence quality detection, artificial intelligence depth map generation, artificial intelligence liveness detection and/or artificial intelligence face feature generation according to the 3 dimensional face features, the depth map and the object's 3 dimensional model (“In the illustrated example, face recognition machine 300 uses a convolutional neural network 304 to determine the confidence value 302. Convolutional neural network 304 includes a plurality of layers including an input layer 306, one or more hidden layers 308, and an output layer 310. Input layer 306 includes a plurality of input nodes 312. Each input 
Regarding claim 11, Ortiz Egea et al. discloses a method further comprising an application performing artificial intelligence face detection, artificial intelligence landmark generation, artificial intelligence quality detection, artificial intelligence depth map generation, artificial intelligence liveness detection and/or artificial intelligence face feature generation according to the 3 dimensional face features, the depth map and the object's 3 dimensional model (“In the illustrated example, face recognition machine 300 uses a convolutional neural network 304 to determine the confidence value 302. Convolutional neural network 304 includes a plurality of layers including an input layer 306, one or more hidden layers 308, and an output layer 310. Input layer 306 includes a plurality of input nodes 312. Each input node 312 is configured to receive a pixel value array 314 corresponding to a different pixel (P.sub.i) of the plurality of pixels of the test depth+multi-spectral image 132. The pixel value array 314 may include a plurality of pixel parameter values including the depth value (Z.sub.i) and the plurality of multi-spectral values (SV1.sub.i, SV6.sub.i) for the pixel” at col. 9, line 52). 
Regarding claim 12, Ortiz Egea et al. discloses a method wherein the artificial intelligence NIR image model is a convolution neural network model (“As another example, spectral values of spectral light in a first spectral light sub-band corresponding to the first spectral illuminator 116A of the camera 100 may be processed by the SV1 
Regarding claim 13, Ortiz Egea et al. discloses a method wherein the artificial intelligence original image model is a convolution neural network model (“The plurality of channel-specific models (e.g., DEPTH CHANNEL MODEL, SV1 CHANNEL MODEL, . . . , SV6 CHANNEL MODEL) 404 each may be configured to process a different pixel parameter for the plurality of pixels of the test depth+multi-spectral image 132” at col. 11, line 8; “In the illustrated example, face recognition machine 300 uses a convolutional neural network 304 to determine the confidence value 302.” at col. 9, line 52)) or a recurrent neural network model.
Regarding claim 14, Ortiz Egea et al. discloses a method wherein the artificial intelligence fusion model is a convolution neural network model (“Face recognition machine 300 analyzes the test depth+multi-spectral image 500 and outputs the confidence value 302, which indicates that there is a high likelihood that the test depth+multi-spectral image 500 includes a face” at col. 12, line 33; “In the illustrated example, face recognition machine 300 uses a convolutional neural network 304 to determine the confidence value 302.” at col. 9, line 52)) or a recurrent neural network model.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574.  The examiner can normally be reached on Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATRINA R FUJITA/           Primary Examiner, Art Unit 2662